Citation Nr: 1341117	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for inactive pulmonary tuberculosis with left fibrothorax.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter has previously been before the Board, most recently in April 2013, when the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

As the Board noted in the April 2013 Remand, the issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD), secondary to service-connected pulmonary tuberculosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's pulmonary tuberculosis is currently inactive and has been so for many decades.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for pulmonary tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.96(b), 4.97, Diagnostic Code 6721 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated February 2007 provided the Veteran with all necessary notice.  

VA has done everything reasonably possible to assist the Veteran in developing this claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Identified and available treatment records have been secured, which includes VA examinations, VA treatment records, and private treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not indicate the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided with VA examinations in March 2007, June 2009, and December 2012.  The examination reports indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

In June 2008, the Veteran requested a hearing before a Veterans Law Judge.  In August 2008, the Veteran withdrew the request for a hearing.  The Board finds that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on factors such as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2012); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2012).

The Veteran has been in receipt of a 30 percent disability rating under Diagnostic Code 6721 since January 1961.  Diagnostic Code 6721 applies to far-advanced inactive pulmonary tuberculosis.  38 C.F.R. § 4.97, Diagnostic Code 6721 (2013).  The Board notes that there are special provisions regarding rating respiratory conditions.  Public Law 90-493 repealed section 356 of title 38, United States Code, which had provided graduated ratings for inactive tuberculosis.  However, the repealed section still applies to the case of any veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis, and the rating criteria apply where the disability was entitled to be rated prior to August 19, 1968.  38 C.F.R. § 4.96(b) (2013).  Thus, the old law continues to operate in the present case.

When a rating for pulmonary tuberculosis was entitled on or prior to August 19, 1968, residuals of inactive pulmonary tuberculosis are rated 100 percent disabling for two years after the date of inactivity, following active tuberculosis, which was clinically identified during active service or subsequently; 50 percent thereafter for four years, or in any event, to six years after the date of inactivity; 30 percent thereafter, for five years, or to eleven years after date of inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6721 (2013).  The rating schedule specifies that the graduated 50 percent and 30 percent ratings and the permanent 30 percent and 20 percent ratings for inactive pulmonary tuberculosis are not to be combined with ratings for other respiratory disabilities.  38 C.F.R. § 4.97, Diagnostic Codes 6701-24, Note 2 (2013).

At a March 2007 VA examination, the examiner noted that the Veteran's pulmonary tuberculosis was treated with a left fibrothorax and arrested.  The Veteran had no history of recurrent pulmonary tuberculosis or reactivation.  The Veteran denied experiencing symptoms relating to pulmonary tuberculosis.  The examiner noted that the Veteran also had a diagnosis of COPD.  The examiner noted that the Veteran had a restrictive respiratory condition as a result of his inactive tuberculosis.  

At a June 2009 VA examination, the examiner indicated that the Veteran had inactive pulmonary tuberculosis with a left fibrothorax.  The Veteran's condition had been inactive since 1951.  The examiner noted that the Veteran's pulmonary tuberculosis was treated with a left fibrothorax and arrested.  The Veteran had no history of recurrent pulmonary tuberculosis or reactivation of the condition.  The Veteran's course since onset was stable, and he had no current treatments.  The Veteran's pulmonary examination was normal.  There was no evidence of active tuberculosis involving a body system other than the respiratory system.  There was no change in pulmonary lesions compared to the last examination.  The Veteran's inactive tuberculosis did not affect his daily activities.  

At a December 2012 VA examination, the examiner noted that the Veteran was not undergoing any current treatment for active tuberculosis.  The examiner noted that the Veteran began treatment for tuberculosis on February 28, 1953, and completed treatment on January 11, 1954.  The examiner noted that the Veteran's tuberculosis was inactive, and it had been inactive since June 1, 1957.  The Veteran had no residual findings, signs, or symptoms due to pulmonary tuberculosis.  The Veteran had not undergone a thoracoplasty due to tuberculosis.  The Veteran had never been diagnosed with non-pulmonary tuberculosis.  The examiner noted that the Veteran had no other pertinent physical findings, complications, conditions, signs, or symptoms.  A June 2012 chest x-ray indicated that the Veteran had left fibrothorax and chronic interstitial/parenchymal changes of the lungs, and a suggestion of obstructive disease.  PFT results indicated that the Veteran additionally had COPD.  The examiner noted that the Veteran's tuberculosis condition had no effect on his ability to feed himself, dress, toilet, or groom, a mild effect on his ability to travel and bathe, and a moderate effect on his ability to engage in chores, shopping, exercise, sports, and recreation.  The examiner indicated that the status of the Veteran's inactive tuberculosis had not changed since the last examination.

Upon review of the medical record, the Board observes that there is no current demonstration of active pulmonary tuberculosis, nor has there been objective evidence of active tuberculosis for many decades.  Based on the foregoing and without any evidence of active pulmonary tuberculosis, the Veteran does not warrant a disability rating in excess of 30 percent under 38 C.F.R. § 4.97, Diagnostic Code 6721.  Moreover, 38 C.F.R. § 4.97, Diagnostic Code 6721, Note (2), states that the graduated 30 percent disability rating is not to be combined with ratings for other respiratory disabilities.  Pyramiding, the rating of the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Thus, the Board finds that assignment of a separate rating under 38 C.F.R. § 4.97, Diagnostic Codes 6825-6833, which require signs and symptoms of pulmonary function difficulty, evaluated by pulmonary function testing, would be pyramiding based on the disability rating currently in effect.  38 C.F.R. § 4.130, Diagnostic Codes 6825-33.

Accordingly, the Board finds that the criteria for a higher rating for tuberculosis are not met.  The preponderance of the evidence is against the claim, and the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the Rating Schedule is inadequate to rate a disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability.  He merely disagrees with the assigned rating for his level of impairment.  He does not have any symptoms from his service-connected inactive tuberculosis that are unusual or are different from those contemplated by the schedular criteria.  Therefore, the available schedular ratings are adequate.  Referral for extra-schedular consideration is not warranted.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment due to the tuberculosis.  Therefore, further inquiry into extra-schedular consideration is moot.  

The issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In March 2007, a VA examiner noted that the Veteran retired in 1992 because he was eligible as a result of age or the duration of his work.  Similarly, in June 2009, a VA examiner noted that the Veteran was retired as a result of age or the duration of his work.  The Board finds that the evidence of record does not suggest either that the Veteran is unemployed or unemployable as a result of tuberculosis.  Therefore, the Board finds that a claim of entitlement to TDIU has not been raised.


ORDER

A disability rating in excess of 30 percent for inactive pulmonary tuberculosis with left fibrothorax is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


